NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  24-MAY-2022
                                                  07:52 AM
                                                  Dkt. 96 SO


                           NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


               STATE OF HAWAI#I, Plaintiff-Appellee, v.
                LOGOVII TALO, Defendant-Appellee, and
         JASON M. KRAMBERG, Real Party in Interest-Appellant


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                     (CRIMINAL NO. 1PC161000667)

                     SUMMARY DISPOSITION ORDER
           (By: Leonard, Presiding J., Hiraoka, J.; and
      Circuit Court Judge Ashford, in place of Ginoza, C.J.,
     and Wadsworth, Nakasone and McCullen, JJ., all recused)

            Real Party In Interest-Appellant Deputy Public Defender

Jason M. Kramberg (Kramberg) appeals from the August 14, 2020

Findings of Fact [(FOFs)], Conclusions of Law [(COLs)], and Order

of Sanction Against Jason Kramberg, Esq. (Sanction Order) entered

by the Circuit Court of the First Circuit (Circuit Court).1

            Kramberg raises a single point of error on appeal,

contending that the Circuit Court abused its discretion in

imposing sanctions against Kramberg; Kramberg challenges FOFs 2-

10 as clearly erroneous and COLs 2-4 as wrong.


     1
            The Honorable Karen T. Nakasone presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised, we resolve

Kramberg's point of error as follows:

          Kramberg argues that the Circuit Court abused its

discretion in invoking its inherent powers under Hawaii Revised

Statutes (HRS) § 603-21.9 (2016) to impose sanctions against

Kramberg where he did not act in "bad faith."

          Pursuant to HRS § 603-21.9, the circuit court has the

power to, inter alia:

          (6)    To make and award such judgments, decrees, orders, and
                 mandates, issue such executions and other processes,
                 and do such other acts and take such other steps as
                 may be necessary to carry into full effect the powers
                 which are or shall be given to them by law or for the
                 promotion of justice in matters pending before them.

          HRS § 603-21.9 "is a legislative restatement of the

inherent powers doctrine."      Kaina v. Gellman, 119 Hawai#i 324,

331, 197 P.3d 776, 783 (App. 2008) (citations omitted).            Courts

have "inherent power to curb abuses and promote a fair process."

Enos v. Pac. Transfer & Warehouse, Inc., 79 Hawai#i 452, 458, 903

P.2d 1273, 1279 (1995) (citation omitted).         However, "a court's

inherent power, [] should be exercised with restraint and

discretion."    Id. (citation omitted).

          A circuit court invoking its powers to sanction an

attorney must:    (1) identify the appropriate sanctioning

authority; and (2) set forth specific findings of perceived

misconduct, i.e., bad faith, with reasonable specificity.             Id. 79


                                     2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Hawai#i at 459, 903 P.2d at 1280 ("[A]n order imposing sanctions

should set forth findings that describe, with reasonable

specificity, the perceived misconduct (such as harassment or bad

faith conduct), as well as the appropriate sanctioning

authority[.]"); see also Bank of Haw. v. Kunimoto, 91 Hawai#i

397, 389, 984 P.2d 1198, 1215 (1999) ("It is well settled that a

court may not invoke its inherent powers to sanction an attorney

without a specific finding of bad faith.").        The record must

support a finding of bad faith by clear and convincing evidence.

Erum v. Llego, 147 Hawai#i 368, 393, 465 P.3d 815, 840 (2020);

Kunimoto, 91 Hawai#i at 390, 984 P.2d at 1216 (determining

circuit court's bad faith findings were supported by clear and

convincing evidence in the record).

          The sanctioning order does not need to expressly use

the words "bad faith," but "the court must make findings

tantamount to a specific finding of bad faith, i.e., findings

that are sufficient to enable the appellate court to infer a

specific finding of bad faith by the circuit court."          Sandomire

v. Brown, 144 Hawai#i 314, 331, 439 P.3d 266, 283 (App. 2019)

(internal quotation marks and brackets omitted).

          In analyzing the imposition of sanctions, the supreme

court reasoned that:
          [s]anctions are not to be assessed without full and fair
          consideration by the court. They often entail a fine which
          may have more than a token effect upon an attorney's
          resources. More importantly, they act as a symbolic
          statement about the quality and integrity of an attorney's
          work - a statement which may have tangible effect upon the
          attorney's career.

                                    3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER



Enos, 79 Hawai#i at 458, 903 P.2d at 1279 (citation omitted).            It

has been noted, however:
          These concerns are balanced with our observation that

                lawyers who know how to think but have not learned how
                to behave are a menace and a liability to the
                administration of justice. The necessity for civility
                is relevant to lawyers because they are living
                exemplars - and thus teachers - every day in every
                case and in every court; and their worst conduct will
                be emulated more readily than their best.

Id. (citation, brackets and ellipses omitted).

          Kramberg first argues that the Circuit Court erred in

relying on the Guidelines of Professional Courtesy and Civility

for Hawai#i Lawyers (Guidelines) as a basis for imposing

sanctions although they are not mandatory rules of professional

conduct and are only offered as guidance.        However, Kramberg

cites no legal authority prohibiting a court from citing the

Guidelines to support a particular proposition.         We note that the

supreme court has previously cited to the Guidelines to support

propositions regarding sanctions.       Erum, 147 Hawai#i at 393 n.46,

465 P.3d at 840 n.46.    Although the Guidelines provide that they

should not be used as an independent basis for disciplinary

charges or claims of professional negligence, the Guidelines also

expressly provide that a court may reference them.          See

Guidelines Preamble (2018).

          Here, in COL 3, after citing the Hawai#i Rules of

Professional Conduct (HRPC), the Circuit Court referenced the

Guidelines using a "see also" reference, in support of its


                                    4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


conclusion that Kramberg's unprofessional conduct failed to

comport with ethical standards for arguments to a tribunal, and

behavior toward the court.     We conclude that the Circuit Court

did not err in referencing the Guidelines in this manner.

          Kramberg further argues that the Circuit Court abused

its discretion because he did not act in bad faith.          More

specifically, Kramberg submits that he did not engage in

"opportunistic and unprofessional argument" by bringing up Talo's

health condition only after the Circuit Court began to sentence

Talo to prison.

          However, conduct that violates the HRPC may constitute

bad faith and warrant the imposition of sanctions.          See Kunimoto,

91 Hawai#i at 392, 984 P.2d at 1218 (determining conduct that

failed to comply with HRPC warranted sanctions).          The Preamble of

the HRPC, which was cited by the Circuit Court, includes, inter

alia:

                [5] . . . A lawyer should demonstrate respect for
          the legal system and for those who serve it, including
          judges. . .

                  . . . .

                [9] In the nature of law practice, however,
          conflicting responsibilities are encountered. Virtually all
          difficult ethical problems arise from conflict between a
          lawyer's responsibilities to clients, to the legal system
          and to the lawyer's own interest[.] . . . These principles
          include the lawyer's obligation zealously to protect and
          pursue a client's legitimate interests, within the bounds of
          the law, while maintaining a professional, courteous, and
          civil attitude toward all persons involved in the legal
          system.




                                    5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          HRPC Rule 3.1, which was also cited by the Circuit

Court, provides:
                A lawyer shall not bring or defend a proceeding, or
          assert or controvert an issue therein, unless there is a
          basis for doing so that is not frivolous, which includes a
          good faith argument for an extension, modification, or
          reversal of existing law. A lawyer for the defendant in a
          criminal proceeding, or the respondent in a proceeding that
          could result in incarceration, may nevertheless so defend
          the proceeding as to require that every element of the case
          be established.

          At a June 18, 2020 resentencing hearing, Kramberg

interrupted the court in the middle of its ruling.          Kramberg

interrupted the court after the court explained that probation

would not be "an adequate deterrent" and that the nature of the

probation violation in combination with the underlying conviction

favored a prison term.         Kramberg then proceeded to argue that

sentencing Talo to prison was tantamount to sentencing him to

die; and when the court rejected his argument, Kramberg said that

the court's actions were outrageous, reiterated that the court

was sentencing the defendant to die, and persisted in arguing

with the judge.     As reflected in the transcript of the June 18,

2020 hearing, and as set forth in FOF 2:
                THE COURT: . . . So when I look at the underlying
          offense of a violent assault in the second degree, combined
          with the nature of this particular probation violation, the
          court's finding is that this particular weighing does
          militate in favor of a prison term.

                  . . . .

                So for all of these reasons, it is the judgment and
          sentence of this court that [Talo] be committed to the
          custody --

                  MR. KRAMBERG:   Excuse me, Your Honor.

                  THE COURT:   -- and care --



                                       6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                  MR. KRAMBERG: Before you finish that sentence, I'm
            not sure if I placed on the record about Mr. Talo's medical
            condition in terms of he does suffer from gout, he is
            overweight, and he does have a pre -- and diabetes .

                  So, essentially, by sentencing him to imprisonment
            with the corona virus, Mr. Talo is at very high risk of
            death if it is to enter our prison system. So I would ask
            the court to also consider that as a factor in whether or
            not Mr. Talo deserves to die for the alleged violation ,
            which is not supported by any direct testimony.

                  THE COURT: You gotta stand when you talk, Mr.
            Kramberg.[2] And, Mr. Kramberg, the court's sentence is
            based on the court's considered -- you know, I take
            exception to you saying that I am sentencing him to die,
            which I am not.

                  MR. KRAMBERG: I respectfully disagree. The high
            possibility that people die in prison based on his health
            condition. So I would before -- I would ask that mittimus
            be delayed. We do intend to appeal. He is already out on a
            hundred thousand dollars bond. He's shown that he's
            compliant. I would ask that the bond be allowed to continue
            while we pursue an appeal in this case. Especially,
            considering the fact at this time we're trying to reduce
            populations of our prisons, especially the vulnerable
            inmates with pre-existing health conditions.

                  THE COURT: Okay.    You cut me off before I was gonna
            finish the sentence.

                  MR. KRAMBERG:   I apologize.

                  THE COURT: The judgment and sentence of this court
            that [Talo] be committed to the custody and care of the
            Director of the Department of Public Safety for a term of
            imprisonment of five years and [Talo] to receive any credit
            time served.

                  Defense has made additional argument regarding COVID-
            19 and [Talo's] alleged medical condition. And you are
            requesting delay of the mittimus?

                  MR. KRAMBERG:   Yes, Your Honor.

                  . . . .

                  THE COURT: I don't know that I can do that, because I
            think that if he's convicted of a fel -– if it's a felony
            and the sentence is imprisonment, I don't know that the law
            allows a stay pending appeal.

                  MR. KRAMBERG:   I believe it does, Your Honor.


      2
            While the Circuit Court did not sanction Kramberg for failing to
rise to his feet before making this argument, this lack of decorum by an
experienced courtroom attorney, combined with his interruption of the court
midsentence, is palpably discourteous and disrespectful.

                                       7
NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


              . . . .

              THE COURT: And the court took a recess to look at the
        bail statute, and I have done that. 804-4 talks about when
        a defendant is entitled to bail as a matter of right.

              Subsection (a)(2) says no bail shall be allowed
        pending appeal of a felony conviction where a sentence of
        imprisonment has been imposed.

              MR. KRAMBERG: And it goes on. To read -– please
        continue reading, Your Honor. There are certain exceptions
        to that.

              . . . .

              THE COURT: I don't agree with you. I think -- I'm
        looking at subsection (2), no bail shall be -- I mean, he
        falls into subsection (2).

              MR. KRAMBERG:   And.

              THE COURT: And it goes on to list additional
        situations where no bail is allowed.

              . . . .

              MR. KRAMBERG: Essentially, what I'm saying is I would
        like the mitt to be postponed so I can file a notice of
        appeal and then be asking that bail be continued. . . .

               THE COURT: The court's -– okay. My decision on your
        request is based on my reading of 804-4 subsection (2), the
        court interprets this statute to not allow bail in this
        situation because the court has imposed a sentence of
        imprisonment. So your request, Mr. Kramberg, is denied.
        And --

              MR. KRAMBERG: Would it -- would it then be in effect
        if I file an appeal? Would -- would the court then find
        that that exception applies?

              THE COURT: I don't know that the defendant would meet
        the criteria. Subsection (b), I don't think it applies. So
        that's why I disagree with you, and I'm gonna impose -- I
        mean, I'm gonna order the mittimus to issue forthwith and
        I'm finding it does not apply.

              MR. KRAMBERG:   That's outrageous, Your Honor.

              THE COURT: It is not outrageous. It's outrageous
        that you tell me that I'm sentencing this defendant to --

              MR. KRAMBERG:   To prison.

              THE COURT:   -- to death.

              MR. KRAMBERG:   You are.




                                     8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                THE COURT: No, you said that I am sentencing him to
          die. I am not. I am imposing a prison term in accordance
          with the law.

                   . . . .

                THE COURT: The court has ruled on the sentence and
          I've explained the reasons where I came out on that
          sentence. Okay? So you are free to take a -- take up an
          appeal, whatever remedy your lawyer and you decide you want
          to take. But I have ruled and I've made the sentence, and
          I'm ordering mittimus to issue forthwith and [Talo] to get
          credit for any time served.

                MR. KRAMBERG: What -- what reason do we have to issue
          the mittimus right away? Why can't it be delayed for me to
          simply file a notice of appeal? What is the urgency? When
          the court has already had Mr. Talo out since February?

                  THE COURT:   Mr. Kramberg.

                  MR. KRAMBERG:   Yes, Your Honor.

                  THE COURT: I've ruled.       You file whatever you need to
          file.    I have ruled.

                  MR. KRAMBERG:   I would just -- my point of arguing is
          to --

                THE COURT: I've heard your argument. You cannot keep
          arguing with the Judge after the Judge has ruled.

(Some emphasis added).

          Prior to sanctioning Kramberg, the Circuit Court issued

an order to show cause (OSC) why Kramberg should not be

sanctioned for his unprofessional conduct, giving him an

opportunity to file a written response, and directing him to

appear at a hearing to show why he should not be sanctioned.                   In

addition to noting his conduct at the June 18, 2020 resentencing

hearing, in the OSC, the Circuit Court took judicial notice of

prior instances in which the court issued OSCs to Kramberg for

unprofessional conduct, but took "no further action" on possible

sanctions after hearing Kramberg's apology and explanation, and

instead cautioned Kramberg.

                                       9
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          At the August 5, 2020 hearing on the OSC, Kramberg did

apologize to the Circuit Court, but his primary arguments against

a sanction was that he expected the court to re-sentence Talo to

probation, not to prison, and he was frustrated.          Kramberg argued

that he never "specifically said" the court was sentencing Talo

to die, minimizing the clear implication of his words and the

accusatory and unprofessional manner in which he used them.

Kramberg contended that his argument at the resentencing hearing

was not made in bad faith.     At the conclusion of the hearing, the

Circuit Court orally imposed a $50 sanction against Kramberg.

The Sanction Order was issued thereafter.        Kramberg challenges

the following FOFs and COLs:
                2.    At the probation revocation and resentencing in
          the above-entitled case on 6/18/20, after the Court had
          already found [Talo] committed a probation violation for
          possessing a shotgun and ammunition in his bedroom,
          [Kramberg] engaged in unprofessional conduct by making
          disrespectful arguments, refusing to acknowledge the court's
          ruling, and displaying disrespectful conduct toward the
          court, as shown in the following record:
                [Excerpts from the transcript of the June 18, 2020
          resentencing hearing, quoted in part above.]

                . . . .

                3.    Counsel's argument that the Court should
          consider whether [Talo] "deserves to die for the alleged
          violation" and that the court was sentencing [Talo] to
          death, was offensive and disrespectful. (6/18/20 TR: 30-31,
          37).

                4.    Counsel's argument that the Court was sentencing
          [Talo] "to die", was disruptive and disrespectful, because
          it had not been supported by any timely argument or evidence
          regarding the COVID-19 pandemic, [Talo]'s health conditions
          and/or risk of death, prior to the Court's imposition of the
          sentence, but was rather sprung on the Court last-minute.
          Counsel also interrupted the Court mid-sentence as the Court
          attempted to impose a prison term.

                5.    This argument regarding whether [Talo] "deserves
          to die for the alleged violation" was also disrespectful,
          because it refused to acknowledge the Court's finding of

                                    10
NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


        probation violation, which [Kramberg] was still
        characterizing as an "alleged violation, which was not
        supported by any direct testimony." (Id.: 30). The Court
        had already found a probation violation supported by a
        comprehensive evidentiary record, testimony by numerous
        witnesses, and had made detailed findings regarding the
        probation violation. (See id.: 10-14).

              6.    [Kramberg] further engaged in unprofessional and
        disrespectful conduct towards a tribunal, by persisting in
        arguing with the Court after the Court had already imposed
        sentence and denied the request to stay the mittimus, and by
        declaring that the Court's ruling was "outrageous."
        (6/18/20 TR: 31-39).

              7.    [Kramberg]'s prior 2019 OSC in the Liftee case
        referenced supra, is an aggravating factor militating in
        favor of sanctions. In the Liftee case, [Kramberg] engaged
        in gamesmanship by making a last-ditch motion for fitness
        examination without a good-faith basis. [Kramberg] said his
        motion for a fitness examination was contingent upon whether
        this Court would impose a prison term, yet he simultaneously
        argued that he would be withdrawing the motion for fitness
        examination if this Court imposed a probation term instead
        of prison. (See 8/15/19 TR at 4-7, attached as Exhibit "A"
        in the 2019 OSC). [Kramberg] lacked a good-faith basis to
        request a fitness examination unde HRS § 704-404. Avoidance
        of a prison term was not a good-faith basis to move for a
        fitness examination.

              8.    At the 12/12/19 hearing on the 2019 OSC, this
        Court issued a caution to [Kramberg] in open court, instead
        of a sanction, and took "No Further Action", after
        consideration of [Kramberg]'s written response and
        presentation at the hearing.

              9.    The record in this establishes a similar pattern
        to that in the 2019 OSC, of [Kramberg]'s unscrupulous resort
        to unprofessional argument and/or questionable tactics, to
        avoid a prison sentence for a client.

              10.   In light of this Court's leniency shown to
        [Kramberg] at the 2019 OSC, and a similar pattern of conduct
        occurring again in the current OSC proceeding, sanctions are
        now warranted for this repeated conduct.

              . . . .

              [COL] 2.    The unprofessional conduct in the findings
        described above, undermines this Court's judicial power and
        authority to administer and promote justice. See HRS § 603-
        21.9.

              3.    The unprofessional conduct supra, also fails to
        comport with ethical standards for arguments to a tribunal,
        and behavior toward the court. See Hawai#i Rules of
        Professional Conduct (HRPC) Rule 3.1 . . . ; HRPC Preamble
        paragraph 5 . . .; HRPC Preamble paragraph 9 . . .; see also
        Guidelines of Professional Courtesy and Civility for Hawai #i
        Lawyers, SCRU-17-651, Section 12(b) . . . .


                                  11
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                 4.    This Court concludes that a monetary sanction is
           appropriate, and imposes a $50.00 sanction on [Kramberg]. A
           low sanction amount was imposed, solely out of consideration
           of the nature of [Kramberg]'s public service employment, and
           is not reflective of the seriousness of [Kramberg]'s
           conduct, for which a more substantial sanction would
           otherwise be appropriate.

(footnotes omitted).

           We conclude that the Circuit Court's FOFs are supported

by the record of these proceedings and are not clearly erroneous.

We reject Kramberg's argument that the prior instances in which

the Circuit Court issued OSCs to Kramberg should not have been

considered because they involved "dilatory conduct," rather than

the type of conduct at issue here.        See generally Off. of

Disciplinary Couns. v. Breiner, 89 Hawai#i 167, 174-76, 969 P.2d

1285, 1292-94 (1999) (suspending attorney's license for making

argumentative and disrespectful comments to the court).            In

addition, we conclude that the Circuit Court's FOFs are

tantamount to a finding of bad faith, and are sufficient to

support the imposition of a sanction.        See Kunimoto, 91 Hawai#i

at 392, 984 P.2d at 1218; Sandomire, 144 Hawai#i at 331, 439 P.3d

at 283.   Finally, we conclude that the Circuit Court's COLs are

supported by the court's FOFs and reflect an application of the

correct rule of law.




                                     12
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          For these reasons, the Circuit Court's August 14, 2020

Sanction Order is affirmed.

          DATED: Honolulu, Hawai#i, May 24, 2022.

On the briefs:                         /s/ Katherine G. Leonard
                                       Presiding Judge
Jon N. Ikenaga,
Deputy Public Defender,                /s/ Keith K. Hiraoka
for Real Party In Interest-            Associate Judge
 Appellant.
                                   /s/ James H. Ashford
Patricia Ohara,                    Circuit Court Judge
Robyn B. Chun,
Lori N. Tanigawa,
Deputy Attorneys General,
for The Honorable Karen T. Nakasone.




                                  13